PROMISSORY NOTE



 



$500,000                                              July 9, 2016

 



FOR A GOOD AND VALUABLE CONSIDERATION, receipt of which is acknowledged hereby,
the undersigned, Endonovo Therapeutics, In., a Delaware corporation, with
offices at 6320 Canoga Avenue, 15th Floor, Woodland Hills CA 91367 (“Borrower”),
hereby promises to pay to the holders of the issued and outstanding shares of
stock of Rio Grande Neurosciences, Inc. (“RGNI”) at 6401 Richards Avenue, Santa
Fe, New Mexico 87508 (collectively the “Holder”) in lawful money of the United
States of America, the principal sum of Five Hundred Thousand ($500,000) Dollars
on January 8, 2017, subject to mandatory prepayment as set forth herein.
Interest shall accrue on the unpaid principal balance of this Note at the rate
of 7.5% per annum and shall be paid with any payment or prepayment of this note.

  

Payment under this Note shall be made at the Holder’s address set forth above,
or such other address as may be designated by the Holder or his legal
representative in a written notice delivered to the Borrower. This Note may be
pre-paid in whole or in part at any time without penalty.

 

Upon any failure to pay the principal or interest when due under this Note
interest shall accrue and be payable on the on the amount then due at the rate
of ten percent (10%) per annum (or, if lower, the maximum rate permitted by law)
until the obligation of the Borrower with respect to such payment has been
discharged.

 

This is the Note referred to in the Letter of Intent (“LOI”) of even date
between the RGNI and the Borrower and the Holder shall have all of the rights
provided in the LOI. This note shall become due and payable in cash upon the
closing of the transactions contemplated by the LOI (“Mandatory Prepayment”). I
the event the Transaction as contemplated is not consummated, Borrower, in its
sole option, may pay this note in cash or through the issuance of shares of its
common stock at 75% of the average closing price for the last ten trading days.
Borrower represents that upon any such issuance of its shares, Holder shall be
entitled to tack the holding period of this note for purposes of determining its
holding period under Rule 144 under the Securities Act of 1933, as amended (“33
Act”). While any shares so issued may initially bear an appropriate legend under
the 33 Act, Borrower believes that such legend may be immediately removed under
Rule 144 if the issuance is more than six months from the date hereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of California. The Borrower hereby waives presentment of this Note for
payment, demand, notice of dishonor, protest and notice of protest. The Borrower
shall pay all reasonable costs and expenses incurred by the holder of this Note
in any proceeding instituted to enforce the payment thereof, including
attorney’s fees, provided the holder of this Note is wholly or partially
successful in any such proceeding.

 

  Endonovo Therapeutics, Inc.         By: [image_004.jpg]     Alan Collier, CEO

 

 

 

 

 

